Appeal by the appellants from the finding by the board that the claimant sustained a new accident on July 21, 1955 as the result of which an award was made for total disability from July 22, 1955 to March 2, 1956 against the said appellants and from the further award for March 2, 1956 to June 29, 1956, against the appellants and a prior employer-insurance carrier. The claimant received an original back injury in 1952 while working for a different employer and the proof demonstrates that he had continuous trouble with Ms back, going to his doctor every month or two from that time until July 21, 1955 when it is alleged he suffered the present accident here in dispute. This accident is described by the claimant as follows: “ I was laying brick. As I bent down to pick up a brick, I felt a terrific pain in my back.” The medical testimony produced appears to be conclusive that as a result of the injury on July 21,1955, the claimant developed a new back condition than that suffered in 1952. The pain in 1955 was over the left hip and left thigh while in 1952 it was completely over the right hip and right thigh. There was substantial evidence for the board to make a finding of fact that the claimant suffered a second injury on the 21st of July, 1955. (Matter of Giordano v. Hudson Dairy Co., 6 A D 2d 936.) Decision and award of the Workmen’s Compensation Board unanimously affirmed, with costs to the claimant-respondent. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.